DETAILED ACTION
1.       The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

INFORMATION DISCLOSURE STATEMENT
2.	Information Disclosure Statements filed 11/24/2020 and 6/14/2022 are acknowledged. 
OBJECTION 
3.	Claim 17 objected to because of the following informalities:  Claim 17 should say “The composition of claim 1, wherein the oil phase further comprises. Claim 32 should recite “further includes a non-ionic surfactant/emulsifier elected from the group consisting of” Claim 34 should recite further includes. Appropriate correction is required.


Claim Rejections- 35 USC § 112
4.            The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4-5, 8-9, 11, 13-14, 17, 19, 22-23, 25, 27, 31-32, 34, 37 and 41 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites (e.g., 68-77°F) and renders the claim indefinite because it is not clear if the ambient temperature recited in parenthesis is part of the claim or not.  The dependent claims are included because they do not cure the deficiency of claim 1. 
Claim 8 recites wherein the oil phase comprises castor oil in an amount of at least 40 % by weight of the composition however, the claim depends on claim 1 which recites the one or more oils are from 30 % to 70 % and at least 40% reads on any value over 40 % (e.g., 80 %) which is a range outside of the 30-70 % of claim 1. 
Claim 9 recites wherein the oil phase comprises behenyl alcohol and it is not clear if this is in addition to the one or more alcohols as recited in claim 1 or further defining the alcohols as recited in claim 1. It is suggested that the claim recite “wherein the one or more alcohols is behenyl alcohol”. 
Claim 11 recites wherein the oil phase comprises behenyl alcohol from about 13 to about 25 % by weight of the composition however, claim 1 does not recite behenyl alcohol. There is lack of antecedent basis. It is believed the claim should depend from claim 9. 
Claim 13 recites the composition of claim 5 wherein the oil phase comprises behenyl alcohol in an amount of at least 15 % by weight however, the claim lacks antecedent basis. It is believed the claim should depend from claim 9. 
Claim 14 recites wherein the oil phase comprises hempseed butter in an amount from about 0.05 % to about 20 % by weight the composition, however it is not clear if this is an additional component, in other words further comprising,  or if is the one or more oils and if it is the one or more oils, if one, more than one or all the oils are hempseed butter in the recited amounts. 
Claim 25 recites “proximal drop point of at least 55°C” and it unclear what is meant by “proximal drop point”  or how this is measured. 
Claim 31 recites where in the aqueous phase includes one or more oleic, linoleic or linolenic polyglycerides in an amount of about 0.8 % to about 8 % by weight of the composition and it is not clear if this is the one or more polyglycerides as recited in claim 1 or if the composition further includes these polyglycerides. It is suggested to amend the claim to recite “the composition of claim 1, wherein the one or more polyglycerides is selected from oleic, linoleic or linoleic polyglycerides in an amount from about 0.8 % to about 8 % by weight of the composition”. 
Claim 32 recites the aqueous phase includes a non-ionic surfactant/emulsifier such as caprylic/capric triglyceride or polgyclierdes-3 oleate and it is not clear if these are a part of the genus of the one or more glycerides as in claim 1 or are further included in the composition in addition to the one or more glycerides of claim 1. 
Claim 37 recites “wherein the ratio of a non-ionic surfactant to the one or more polyglycerides is 1:4 to about 1:10” and depends from claim 1 however, claim 1 does not recite a non-ionic surfactant and thus the claim lacks antecedent basis. 
Claim 41 recites the composition of claim 1 comprising castor oil, behenyl alcohol, hempseed butter ad butylated hydroxytoluene, however, it is not clear if the composition further comprises these ingredients or if these are part of the one more oils and one or more alcohols of claim 1. 

Claim Rejections - 35 USC § 101
5.         35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-2, 4-5, 8-9, 11, 13-14, 17, 19,22-23,25,27,31,32,34, 37 and 41 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural phenomenon without significantly more. Claim recites a hair styling formulation comprising at least one natural color agent comprising coffee present in amount ranging from 0.001-0.8 wt % of the composition, said coffee containing caffeine that provides anti-dihydrotestosterone (D.H.T) effects and providing a hair color treatment that stains the hair brown, dark brown or black, a viscosity building agent, a thickening wax that bonds to hair, in combination, said ingredients forming said hair styling formulation, said hair styling formulation being a leave-in-hair product that bonds to hair to provide a source of nutrition, color and combat DHT. 
In accordance with the 2019 Revised Patent Subject Mater Eligibility Guidance (aka 2019 PEG), the following revised flowchart found in MPEP §2106(III), is used when considering whether or not a claimed invention recites eligible subject matter:

    PNG
    media_image1.png
    595
    510
    media_image1.png
    Greyscale

The  invention recited in claims 1-2, 4-5, 8-9, 11, 13-14, 17, 19,22-23,25,27,31,32,34, 37 and 41 are drawn to a composition of matter, in this case a composition that reads on using natural ingredients. The oils alcohols can be made up of natural ingredients such behenyl alcohol and castor oil as Step 1 is satisfied.
Step 2 has now been broken out into a two-prong analysis:


    PNG
    media_image2.png
    524
    532
    media_image2.png
    Greyscale

Step 2A first asks whether or not the claimed invention is directed to a judicial exception such as a natural phenomenon (e.g., product of nature). Here, the answer is yes, since the only compositional requirement set forth in the composition are naturally occurring ingredients.
The second leg of the analysis evaluates whether the claim recites additional elements that integrate the established judicial exception into a practical application of the exception.  Based on the recitations provided in claims 2, 4-5, 8-9, 11, 13-14, 17, 19,22-23,25,27,31,32,34, 37 and 41 , the answer is no.  There is not a practical application of the law of nature. 
Lastly, step 2B asks if the claim recites additional elements that amount to “significantly more” than the judicial exception.  Asked another way, do the claims recite anything additional demonstrating that the recited composition provides an inventive concept?  Here, again, the answer is no because the claims simply do not recite anything else, compositionally or structurally, which provides an inventive concept that departs from a natural product. The components recited in the rejected claims do not chemically react with one another or otherwise combine together in a particular way that creates a structural difference than what exists in nature. Even if the claimed subject matter recites specific amounts or ratios, the claims are still patent ineligible because each naturally occurring product would still be structurally identical to what exists in nature. The test is not whether if said ingredients are all found combined together in nature but rather if they are itself a naturally occurring ingredient. 
As such, the claims fail to recite subject matter that is patent eligible, and thus the claims do not amount to significantly more than the judicial exception. In order to overcome the rejection, the claim needs to require a synthetic non-natural ingredient rather than having alternative embodiments with natural or non-natural ingredient selections.
Claim Rejections- 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 4-5, 8, 19, 22, 23, 25, 31-32 are rejected under 35 U.S.C. 103 as being unpatentable over Ferrari (US Patent 6,960,339) in view of Duvert et al. (US Patent 11,065,184) and  (KR101992104B1). 
Ferrari (US Patent 6,960,339) (hereinafter Ferrari) disclose a composition free of wax for forming a solid material (lipstick) comprising an oil phase including one or more oils in an amount of 5 to 99 % by weight of the composition, and one or more alcohols and an aqueous phase in an amount of 0-20 % by weight of the composition  (see abstract, Col. 2, lines 7-9, column 5, lines 19-29, col.9, lines 47-64 and col. 10, lines 25, 50 and Examples and claims). The composition is homogenous. The composition is free from wax (col. 10, lines 25, 50, col. 12, lines 20). The oil phase can be castor oil from about 30-60 % by weight (col. 8, line 62, col. 9, lines 47-50). Caprylic/capric triglycerides are disclosed. 
Ferrari does not disclose a ratio of aqueous phase to glycerides that does not exceed 2.5:1.
	Duvert et al. (US Patent 11,065,184) (hereinafter Duvert) disclose oil phase and aqueous phase lipstick compositions (abstract, col. 3, lines 38-44, Ex. 1-lipstick). The emulsion is wax free (col. 7, lines 41-44). The oils may include capric/caprylic triglyceride and present from 0-15 % by weight (col. 5, lines 8-14). The emulsion can contain 25-45 % water (col. 6, lines 7-8). 25-45 % water and an oils of 10 % glycerides (caprylic/capric) amounts overlap with having a ratio of aqueous phase to the polyglycerides 2.5:1 (e.g., 10% glyceride and 25 % water). 
	 (KR101992104B1) (hereinafter KR ‘104) disclose cosmetics including oleic, linoleic and linolenic glycerides which has superior moisture resistance and used in cosmetics for skin moisturizing (abstract).  The amount of these polyglycerides can be present form 0.5-10 % based on the total weight of the composition (claims). If  the content of the oleic / linoleic / linolenic polyglyceride exceeds 10.0% by weight, the formulation may be separated. If the content is less than 0.5% by weight, there is a possibility that the feeling of use of the formulation may be lowered. The cosmetic composition also comprises fatty alcohols and thickeners. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to include oleic / linoleic / linolenic polyglyceride as the glyceride oil in Ferrari and Duvert for the purpose of providing moisturizing effects. One of ordinary skill in the art would optimize the amounts based on the teaching of KR ‘104 using excess of 10 % leads to a formulation that may be separated and less than 0.5 % leads to a possibility that the feeling of use may be lowered. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 
With regards to the limitations that “the composition is substantially homogenous and substantially rigid at temperatures below 50°C and “has a proximal drop point of at least 55°C”, the combined teaching of the prior art meet all the structural features of the claim (e.g., oil 30-70 %, one or more alcohols, aqueous phase and composition includes polyglycerides with ratio of water to polyglyceride that overlap with the ratio of 2.5:1) and thus the properties would necessarily follow. The instant specification does not disclose what needs to be included in order to achieve said properties beyond claim 1 which recites no amounts and no specific oils, alcohols or polyglycerides. The office does not have the facilities and resources to provide the factual evidence needed in order to establish that the product of the prior art does not possess the same material, structural and functional characteristics of the claimed product.  In the absence of evidence to the contrary, the burden is on the applicant to prove that the claimed product is different from those taught by the prior art and to establish patentable differences.  See In re Best 562F.2d 1252, 195 USPQ 430 (CCPA 1977) and Ex parte Gray 10 USPQ 2d 1922 (PTO Bd. Pat. App. & Int. 1989). 
The instant claims recite the glycerides are in the aqueous phase however, the cosmetic method for formulating the composition as described in the instant specification, include melting the one or more alcohols in the one or more oils at a temperature of at least about 71° C. The teachings herein include a method for forming a topical treatment comprising preparing an oil phase including mixing one or more oils in an amount of from 30% to 70% by weight of the composition, and one or more alcohols at a temperature of at least 70° C., preparing an aqueous phase including one or more antioxidants and one or more polyglycerides, and combining the oil phase and aqueous phase at a temperature of least 55° C., at least 65° C. or even at least 70° C. In other words the ingredients are mixed which is done in Ferrari. Ferrari disclose the additives are water and the compositions according to the present invention may be manufactured by one of ordinary skill in the art. For example, they may be manufactured by a process which comprises heating the at least one structuring polymer at least to its softening point, adding the at least one amphiphilic compound, if present, the at least one dyestuff and the at least one suitable additive, if present, to the at least one structuring polymer followed by mixing the composition until a clear, transparent solution is obtained. The resultant homogeneous mixture may then be cast in a suitable mold such as a lipstick mold. Thus, even if the polyglyceride starts out in the  aqueous phase the components are mixed which is taught in the instant application. It is unclear by the teachings of the instant specification how the oil component (polyglyceride) would remain in the aqueous phase if that is what is intended. The composition of Ferrari and the instant specification form a homogenous mixture. 

7.	Claims 1, 32, 34 and 37 are  rejected under 35 U.S.C. 103 as being unpatentable over Ferrari (US Patent 6,960,339) in view of Duvert et al. (US Patent 11,065,184) and  (KR101992104B1) as applied to claims 1-2, 4-5, 8, 19, 22, 23, 25, 31-32  above, and further in view of Cavazzuti et al. (US Patent 10,335,361).
The modified Ferrari disclose caprylic/capric triglyceride but does not disclose inclusion surfactant (e.g., nonionic) in the amounts of  most preferably, 0.001-10 % by weight of the cosmetic . 
KR ‘104 disclose using oleic / linoleic / linolenic polyglycerids and that the amounts should be 0.5-10 % for moisturizing and Cavazzuti et al. (US Patent 10335361) disclose inclusion of surfactants in lip cosmetics in amounts of 0.1-10  % which overlaps with having 1:6 (i.e., 0.1 % nonionic surfactant, 0.5 % glyceride). Absent any evidence of criticality, it  would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instant invention to optimize the amount of nonionic surfactant in lip cosmetics. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In reWertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). 


8.	Claims 1, 2, 9, 11, 13, 14, 17, 27 and 41 are  rejected under 35 U.S.C. 103 as being unpatentable over Ferrari (US Patent 6,960,339) in view of Duvert et al. (US Patent 11,065,184) and  (KR101992104B1) as applied to claims 1-2, 4-5, 8, 19, 22, 23, 25, 31-32  above, and further in view of Cavazzuti et al. (US Patent 20130280198) and  Elliot et al. (US 2016/0091895).
The modified Ferrari does not disclose butylated hydroxytoluene, hempseed butter or behenyl alcohol. 
Cavazutti (US 20130280198) (hereinafter Cavazutti et al. 2) disclose lipsticks with behenyl alcohol (paras 0191 0193, 0198, 0719). The compositions can also be wax free (para 0278). The oils can be from 5-75 % (para 0191) which include behenyl alcohols (para 0198). These nonvolatile hydrocarbon-based oils have plasticizing properties and can impart suppleness and comfort to the deposit formed with the composition (para 0193). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instant invention to include behenyl alcohols in amounts that overlap with 13-25 % for the purpose of plasticizing property and impart suppleness and comport. 
The modified Ferrari disclose oils such as soybean oils but does not disclose Hempseed oil (butter), however Elliot et al. (US 2016/0091895) disclose a composition in water in oil form comprising oils such as soybean and hempseed oil (butter)  in amounts from 5-70 % by weight of the composition (para 0089-0102). Lipsticks are disclosed (para 0088). It would have been prima facie obvious to one of ordinary skill in the art to substitute one oil for another (hempseed oil (e.g., butter)). . In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In reWertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). 
The modified Ferrari does not disclose butylated hydroxytoluene however, Elliot et al. disclose butylated hydroxytoluene as antioxidants which protect the composition from oxidation. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instant invention to include antioxidants such as butylated hydroxytoluene. One would have been motivated to do so to protect  the composition form oxidation. 

CORRESPONDENCE
9.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to Danah Al-awadi whose telephone number is (571) 270-7668.  The examiner can normally be reached on 9:00 am - 6:00 pm; M-F (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Robert A. Wax can be reached on (571) 272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Danah Al-Awadi/                                                                            
Primary Examiner, Art Unit 1615